Citation Nr: 1100672	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-41 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for enlarged testicles.

6.  Entitlement to service connection for an enlarged prostate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2008 rating decision in which the RO in Huntington, West 
Virginia, inter alia, denied service connection for PTSD, hearing 
loss, tinnitus, a left ankle condition, enlarged testicles, and 
an enlarged prostate.  In October 2008, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in August 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
October 2009. 

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Baltimore, Maryland, 
which has certified the appeal to the Board.  

In December 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the claim for bilateral hearing 
loss, tinnitus, a left ankle disability, enlarged testicles, and 
an enlarged prostate is set forth below.  The claim for PTSD is 
addressed in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran has credibly asserted in-service noise exposure, 
including while serving as a general carpenter in Korea in an 
engineer construction battalion.

3.  The Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes, and competent, 
uncontradicted medical opinions attribute the Veteran's current 
bilateral hearing loss to in-service noise exposure.

4.  Tinnitus first began many years after the Veteran's discharge 
from service, and the only medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current tinnitus and service weighs against the claim.

5.  There is no competent medical evidence that the Veteran 
currently has a left ankle disability, and the Veteran has not 
asserted that he has symptoms that might indicate a current left 
ankle disability.

6.  Medical conditions involving the testicles and prostate, 
including enlargement of the testicles and prostate, first 
manifested many years after the Veteran's discharge from service, 
and there is no competent evidence or opinion of a medical 
relationship between any such current disability and the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

4.  The criteria for service connection for enlarged testicles 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

5.  The criteria for service connection for an enlarged prostate 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA; this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The July 2008 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the February 2008 letter-which meets the content of 
notice requirements described in Dingess/Hartman and Pelegrini-
also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, and the report of a June 2009 VA audiological 
examination.  Also of record and considered in connection with 
the appeal are photographs, and various written statements 
provided by the Veteran, and by his representative, on his 
behalf.

The Board also finds that no additional RO action to further 
develop the record on the claims herein decided is warranted.  
The Board also acknowledges that the Veteran was not scheduled 
for a VA examination in connection with his claims for a left 
foot disability, enlarged testicles, or enlarged prostate.  The 
Board emphasizes, however, that these claims are for service 
connection.  In this case, as discussed below, there is no 
medical evidence whatsoever to support any of these claims, 
particularly on the matter of whether the Veteran has a current 
left ankle, testicular, or prostate disability that had its onset 
in, or is related to, service, as alleged.  As the current record 
does not reflect even a prima facie claim for service connection 
for any of these claimed disabilities, VA has no obligation to 
obtain any medical opinion commenting upon the etiology of any 
such claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any of 
the claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of any of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset, the Board notes that almost all of the Veteran's 
service treatment and personnel records are not available for 
review, and were likely destroyed in an accidental fire at the 
National Personnel Records Center in 1973.  The Board is aware 
that in such cases, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims service connection has 
been undertaken with these heightened duties in mind.

A.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while serving 
in Korea with the 76th Engineer Construction Battalion-a support 
unit in front of the artillery-resulted in hearing loss.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that, resolving 
reasonable doubt in the Veteran's favor, service connection for 
bilateral hearing loss is warranted.

The Board notes that the Veteran's service personnel records show 
that, during his period of service, he served as a general 
carpenter with the 76th Engineer Construction Battalion, that he 
had approximately one year and two months of foreign and/or sea 
service, and that he was awarded the Korean Service Medal.  Thus, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that he was most likely exposed to loud noise during his 
period of service.

As noted above, almost all of the Veteran's service treatment 
records are not available for review.  The Board notes, however, 
that the absence of in-service evidence of hearing loss is not 
fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post-service record contains no findings or diagnosis of 
hearing loss until July 1996.  However, the report of a VA 
audiological evaluation dated in June 2007 indicates a diagnosis 
of mild sloping to severe sensorineural hearing loss bilaterally, 
and that, as a matter of opinion, it was as likely as not that 
the Veteran's military noise exposure contributed to his hearing 
loss.

On June 2009 audiometric testing in connection with the Veteran's 
service connection claim, the pure tone thresholds, in decibels, 
were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
25
60
65
70
LEFT
20
30
60
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed moderate to severe sloping 
high frequency sensorineural hearing loss, bilaterally.  The 
examiner stated the opinion that the etiology of the Veteran's 
hearing loss was as likely as not due to occupational as well as 
military noise exposure, but that the recent decrease noted was 
age-related.

The above evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a disability, 
pursuant to 38 U.S.C.A. § 3.385.  The Board notes, however, that 
the post-service evidence does not reflect any documented 
complaints or other indication of hearing loss until more than 40 
years after active military service.  The Board points out that 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

However, the competent opinion evidence suggests that there 
exists a medical nexus between the Veteran's current hearing loss 
and his active duty service, as reflected in the opinions of the 
June 2007 and June 2009 VA examiners.  Conversely, there is no 
competent medical evidence that suggests that it is more likely 
than not that no medical nexus exists between the Veteran's 
current bilateral hearing loss and his exposure to noise in 
service.

Therefore, given the Veteran's current hearing loss disability 
and his in-service noise exposure as a carpenter in Korea, the 
Board finds that the competent medical opinions put the evidence 
regarding the Veteran's claim at least into relative equipoise.  
Given the totality of the evidence, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's favor 
(see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. 
Derwinski, 1 Vet. App. at 56), particularly given the Board's 
heightened duty to consider carefully the benefit-of-the doubt 
rule in this case, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.

B.  Tinnitus

The Veteran asserts that his exposure to loud noise while in 
service, particularly while serving in Korea, has caused the 
claimed tinnitus.  

However, considering the pertinent evidence in light of the 
governing legal authority, the Board finds that the claim must be 
denied. 

As noted above, the Veteran's service personnel records show 
that, during his period of service, he served as a general 
carpenter with the 76th Engineer Construction Battalion, that he 
had approximately one year and two months of foreign and/or sea 
service, and that he was awarded the Korean Service Medal.  
Again, the Board finds that he was most likely exposed to loud 
noise during his period of service.

Also, as noted above, almost all of the Veteran's service 
treatment records are not available for review.  The post-service 
record contains no findings or diagnosis of tinnitus until July 
1996, at which time he reported low tone tinnitus in the left ear 
since July 10, 1996, with vomiting, headache, dizziness, and 
fever at the time of the onset of tinnitus.  The Board again 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson, 230 F.3d at 1333.

The Board again notes that service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

However, in this case, there is no competent evidence or opinion 
even suggesting that there exists a medical relationship, or 
nexus, between any current tinnitus and the Veteran's active duty 
service.  The report of a June 2009 VA audiological examination 
indicates that the Veteran reported military combat noise while 
serving in Korea, having an occasional "roaring" in both ears 
for the last 10 years, and being on medication for diabetes and 
high blood pressure.  While the June 2009 VA examiner related the 
Veteran's bilateral hearing loss to in-service noise exposure, 
that examiner stated that the etiology of tinnitus was more 
likely than not due to medications, and that such tinnitus was 
"least likely due to military and occupational noise exposure."

Conversely, neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of any 
competent evidence or opinion suggesting that there exists a 
medical relationship, or nexus, between any current tinnitus and 
the Veteran's active duty service.  In short, the competent 
medical evidence does not provide any support for the claim for 
service connection for tinnitus.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  In this case, the claim turns on the 
medical matters of whether there exists a relationship between 
the Veteran's tinnitus-which is shown to have developed more 
than 40 years after the Veteran's period of service-and service, 
a matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not competent 
to render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.  The Board also notes that the Veteran has not 
presented an account of continuity of symptomatology of tinnitus 
since service.  As was noted above, he reported during the VA 
examination in 2009 that it had been present for only 10 years.  
Therefore, the disorder cannot be linked to service on the basis 
of his statements.

For all the foregoing reasons, the Board finds that the claim for 
service connection for tinnitus must be denied.  In reaching this 
conclusion, the Board notes its heighted duty to consider the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 56.

C.  A Left Ankle Disability

The Veteran asserts that he has a current left ankle disability 
as a result of a left ankle injury incurred in service.  
Specifically, he asserts, as reflected in a statement received in 
January 2008, that, while serving in Korea in the summer of 1951, 
he came under sniper fire while riding on the back of a dump 
truck, jumped off the truck to take cover, and broke his left 
ankle in the process of doing this.  He asserts that he was sent 
to Tokyo Army Hospital, where he stayed for six weeks before 
returning to his unit in Korea.

As noted above, almost all of the Veteran's service treatment 
records are unavailable for review, and there is no record of 
treatment of any ankle injury during the Veteran's service.  
However, the Veteran submitted photographs, along with his 
January 2008 statement, that appear to show the Veteran with a 
bandaged left foot, with other injured soldiers and medical 
personnel.  The Veteran asserts that the photographs were from 
when he was in Tokyo Army Hospital in 1951.

The earliest post-service treatment record regarding the 
Veteran's left foot or ankle is dated in February 1999, and 
indicates that the Veteran suffered a traumatic injury and was 
being evaluated for a fracture.  X-ray examination of the first 
digit of the left foot showed no fracture or dislocation, and 
minimal degenerative change with spurs of the first 
metatarsophalangeal joint.  

July 2006 private treatment records indicate that the Veteran 
complained of pain in the left ankle for two days, following a 
new twisting injury at home when he missed a step.  It was noted 
that X-ray of the ankle showed mild tissue swelling over the 
lateral malleolus of the left ankle, no fracture or dislocation 
of the left ankle, and normal ankle joint space.  The diagnosis 
was sprained left ankle.  Another July 2006 private treatment 
note indicates that the Veteran received follow-up treatment for 
his left ankle sprain.

A June 2007 VA treatment note indicates that the Veteran reported 
a history of a left ankle fracture.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.  

In light of its heighted duty to consider the applicability of 
the benefit-of-the-doubt doctrine, and the photographs and lay 
statements submitted by the Veteran, the Board finds that the 
Veteran's assertions of suffering a left ankle injury in service 
are credible.  However, the evidence does not establish that such 
injury has resulted in any current disability.  The only medical 
evidence of any left ankle problem is the July 2006 private 
treatment records, which indicate that the Veteran suffered a 
sprain due to an at-home twisting injury, and that X-rays showed 
no fracture or dislocation of the left ankle, and ankle joint 
space to be normal.  There is no mention in these records of any 
relationship between any current ankle problems and either an old 
ankle injury or the Veteran's period of service.  Moreover, there 
are no further records of treatment of the left ankle, and no 
indication of any findings or diagnosis of a current left ankle 
disability.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, 
where, as here, medical evidence does not establish that the 
Veteran has any disability for which service connection is 
sought, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the 
claims for service connection for a left ankle disability must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon which 
to predicate a grant of service connection-has not been met.  
The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) which held that the requirement that there be evidence 
of a current disability in a service connection claim is 
satisfied by evidence showing that the Veteran had such a 
disability at the time he filed claim for compensation, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Board's adjudication of the claim.  The Board again notes, 
however, that no evidence of record reflects the presence of a 
diagnosed disability during that time frame.  The sprained ankle 
in 2006 predates the claim and was specifically noted to be due 
to an injury which occurred at home.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claims turns 
on the medical matter of current disability (a medical diagnosis) 
and whether there exists a relationship between the left ankle 
disability for which service connection is sought and service, 
which are matters within the province of trained medical 
professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran 
is not shown to be other than a layperson without the appropriate 
medical training and expertise, he is not is not competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127.  See also Routen, 10 
Vet. App. at 186 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Finally, the Board points out that a layperson is competent to 
report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, while 
the Veteran reported having a history of a left ankle fracture in 
June 2007, he has not described any current left ankle symptoms 
that might indicate the existence of a current left ankle 
disability. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for a left ankle disability must be denied.  
In reaching this conclusion, the Board notes its heighted duty to 
consider the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
at 56.

D.  Enlarged Testicles and an Enlarged Prostate

As reflected in a statement received in an October 2008, the 
Veteran asserts that, at the time of his discharge from service, 
he had enlarged testicles. 

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that both claims must be denied. 

The earliest treatment records regarding the Veteran's testicles 
are dated in November 2000.  Such private treatment records 
indicate that the Veteran underwent a November 2000 testicular 
ultrasound for a palpable testicular mass with tenderness, 
revealed as small hypoechoic nodule in the upper left epididymis 
of uncertain etiology, which corresponded to the Veteran's 
palpable abnormality.  In June 2001, the Veteran underwent an 
excision of the left epididymal mass.  After examination of the 
specimens, he was diagnosed as having a hydrocele sac of the left 
testicle, and epididymal mass of the left testicle.  In July 
2001, the Veteran underwent another testicular ultrasound, and 
the diagnosis was findings most compatible with a large abscess 
or possibly hematoma in the left scrotum, probably arising from 
within the testicle or possibly posteromedial to the left 
testicle, with a small hydrocele in the right hemiscrotum 
laterally, and small cyst in the head of the right epididymis.  
In July 2001, the Veteran underwent an exploration of the left 
hemiscrotum and left orchiectomy for a diagnosis of left 
testicular mass, testicular abscess, or hematoma.  

The earliest treatment regarding the Veteran's prostate is dated 
in July 1999, at which time the Veteran's prostate was found to 
show slight enlargement.  In May 2000, the Veteran was treated 
for urinary frequency, and it was noted that he had been treated 
for benign prostatic hypertrophy and prostatism, and, at that 
time, the symptoms were increasing; the diagnosis at that time 
was benign prostatic hypertrophy and prostatitis.  A May 2000 
letter from the Veteran's treating physician indicates that the 
Veteran had a cystoscopy done, which showed enlargement of the 
prostate, and that, since he was not having any major problems at 
the time, he was advised to begin treatment with medication.  In 
June 2004, the Veteran underwent a cystourethroscopy for his 
diagnosis of benign prostatic hypertrophy, at which time the 
bladder mucosa showed diffuse minimal trabecuation in all 
extensions of the bladder mucosa, and no other gross abnormality 
was found.  

Despite the above diagnoses and treatment of the Veteran's 
testicles and prostate, the record does not reflect that that any 
testicles or prostate disability, including any enlargement of 
the testicles and prostate, is related to the Veteran's service.  

While, again, almost all of the Veteran's service treatment 
records are unavailable, the earliest post-service treatment 
record involving the Veteran's testicles or prostate is dated 
more than 45 years after the Veteran's period of service.  Again, 
the Board notes that the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson, 230 F.3d at 1333.

Again, the Board points out that a layperson is competent to 
report on matters observed or within his or her personal 
knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. 
at 93.  The Veteran is therefore competent to assert that, at the 
time of his discharge from service, he had been diagnosed as 
having a testicular disability, including a disability involving 
enlarged testicles.  The Veteran has not presented any specific 
account of having continuity of symptomatology since service.

Moreover, the extent that a history of continuity of 
symptomatology is implied, the Board does not find any such 
assertion by the Veteran to be credible.  In this regard, there 
is no indication in the medical record of any testicular problems 
until over 45 years after the Veteran's period of service, and no 
indication in the November 2000 or June or July 2001 treatment 
records that any such problem dated back to the Veteran's period 
of service.  The medical record reflects that no testicular 
problem or abnormality manifested until 2000, and therefore 
contradicts the Veteran's assertions of onset during service.  
Thus, the Board does not afford the Veteran's assertions in this 
regard probative weight.

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or nexus, 
between any current testicular or prostate disability and the 
Veteran's active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such competent evidence or opinion suggesting 
that such medical relationship, or nexus, exists.  

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  These claims turn on the medical 
matters of whether there exists a relationship between any 
testicular or prostate disability-which are shown to have 
developed more than 45 years after the Veteran's period of 
service-and service, matters within the province of trained 
medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the 
Veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not competent 
to render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127.  See also Routen, 10 
Vet. App. at 186 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for enlarged testicles and an enlarged 
prostate must be denied.  In reaching these conclusions, the 
Board notes its heighted duty to consider the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against both claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied. 

Service connection for a left ankle disability is denied.

Service connection for enlarged testicles is denied.

Service connection for an enlarged prostate is denied.


REMAND

The Board's review of the record reveals that further RO action 
on the claim for service connection for PTSD, on the merits, is 
warranted.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria set forth in 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV).

Private treatment records as early as January 1994 indicate that 
the Veteran reported feeling anxious and nervous at times and 
having difficulty sleeping in the night.  In June 2007, during VA 
treatment, it was noted that a primary care PTSD screen was 
completely negative.  However, a private treatment note dated in 
January 2009 indicates an assessment of rule out PTSD, with 
nightmares.  The record is therefore unclear as to whether the 
Veteran meets the DSM-IV diagnostic criteria for a diagnosis of 
PTSD.

Furthermore, the evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 
290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims such as the Veteran's, which were appealed before July 13, 
2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, it is neither shown nor alleged that the Veteran 
served in combat.

In written statements received in January and October 2008, the 
Veteran asserted that, while serving in Korea, he belonged to a 
company that worked in front of artillery, and which repaired 
roads and bridges to allow supplies to flow to the front lines.  
He reported the in-service stressor of continually receiving 
sniper fire during his service in Korea, and being injured due to 
sniper fire at one time, so that he had to be treated for six 
weeks in Tokyo Army Hospital in Japan.  He submitted photographs 
that appear to show the Veteran with a bandaged left foot, with 
other injured soldiers and medical personnel, which he asserts 
were taken when he was in Tokyo Army Hospital in 1951.  The 
Veteran also stated that most of his nightmares came from 
disposing of dead bodies through digging holes for bodies or 
moving them to old bomb shelters to be burned, and witnessing the 
stacking of dead bodies on flat bed trailers.  The Veteran 
further asserted that he witnessed prisoners get shot by South 
Korean soldiers while trying to escape.

The Veteran's service records show that he served as a general 
carpenter with the 76th Engineer Construction Battalion while on 
active duty in Korea, and that he was awarded the Korean Service 
Medal.  There is no indication from these records that he was 
involved in the disposal of dead bodies or guarding prisoners.  
However, given the circumstances of the Veteran's service as 
noted in his available personnel records, along with the above-
mentioned photographs submitted by the Veteran, and the fact that 
almost all of the Veteran's service treatment and personnel 
records are not available for review, and affording him the 
benefit of the doubt, the Board finds that the Veteran's claimed 
stressor of continually receiving sniper fire during his period 
of service in Korea-which is related to fear of hostile military 
activity-appears to be consistent with the places, types, and 
circumstances of the Veteran's service.  Consequently, resolving 
all reasonable doubt in the Veteran's favor, and consistent with 
recent regulatory amendments, the Board finds that the Veteran's 
lay assertions may be accepted as sufficient evidence that this 
alleged stressor occurred.

Accordingly-and, as the record is unclear as to whether the 
Veteran meets the DSM-IV diagnostic criteria for a diagnosis of 
PTSD-the Board finds that a medical opinion to address the 
questions of whether the Veteran meets the DSM-IV diagnostic 
criteria for a diagnosis of PTSD, whether the stressor of 
continually receiving sniper fire during his period of service in 
Korea is sufficient to have caused PTSD, and whether there exists 
a nexus between an established stressor and PTSD needed to 
resolve the matter of service connection.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at an appropriate 
VA medical facility.  The Veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, may 
result in denial of the claim for service connection for PTSD (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
VA medical records.  In this regard, the Board notes that the 
Veteran, in April 2008 and July 2008 written statements, 
indicated that he received treatment for symptoms of his claimed 
PTSD at the Perry Point VA Medical Center (VAMC) between 1953 and 
1955.  The claims file currently includes outpatient treatment 
records from the Perry Point VAMC, dated in June 2007.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Perry Point VAMC all outstanding 
pertinent mental health records since June 2007, as well as any 
such pertinent records from 1953-1955, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.

The Board also notes that further notification action is needed 
in connection with the claim for service connection.  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to claims for service connection for PTSD, notice must include 
the provisions of 38 C.F.R. § 3.304.  In this case, a February 
2008 letter provided the Veteran with general notice regarding 
service connection claims, including information pertaining to 
disability ratings and effective dates.  However, the Veteran has 
not received notice pertinent to the specific requirements of 38 
C.F.R. § 3.304 (to include the recent regulatory amendments).  
The Board points out that action by the RO is required to satisfy 
the provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence, on remand, the RO should, through VCAA-compliant notice 
sent to the Veteran and his representative, request that the 
Veteran provide information and/or evidence pertinent to the 
claim for service connection for PTSD, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2010) (amending the relevant statute to clarify that VA may make 
a decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should notify the Veteran of the 
specific requirements of 38 C.F.R. § 3.304 (as revised) regarding 
claims for service connection for PTSD.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim for service connection for 
PTSD.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Perry Point 
VAMC and all outstanding treatment records 
from 1953-1955, as well as all outstanding 
records of mental health evaluation and/or 
treatment, since June 2007.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.

The RO should notify the Veteran regarding 
the requirements of 38 C.F.R. § 3.304, as 
revised, as regards claims for service 
connection for PTSD.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses from 
each contacted entity have been associated 
with the claims file, the RO should arrange 
for the Veteran to undergo VA psychiatric 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

Considering only the verified stressor of the 
Veteran continually receiving sniper fire 
during his period of service in Korea, and 
any other stressor the RO determines to be 
verified, the examiner should clearly 
indicate whether the Veteran meets the 
diagnostic criteria for PTSD.  If a diagnosis 
of PTSD resulting from any identified 
stressor(s) is warranted, the examiner should 
fully explain how the diagnostic criteria are 
met, to include comment upon the link, if 
any, between the verified stressor(s) and the 
Veteran's symptoms.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
MICHAEL MARTIN
Acting 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


